Citation Nr: 1420728	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-33 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 2009, for the award of service connection for degenerative joint disease of the left knee.

2.  Entitlement to an effective date earlier than March 13, 2009, for the award of service connection for left knee instability.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel








INTRODUCTION

The Veteran served on active duty from October 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's initial claim for service connection was received on March 13, 2009, more than one year after his discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 13, 2009, for the award of service connection for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 5110 (West. 2002); 38 C.F.R. § 3.400 (2013). 

2.  The criteria for an effective date prior to March 13, 2009, for the award of service connection for left knee instability have not been met.  38 U.S.C.A. § 5110 (West. 2002); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with VA's duties to notify and assist the Veteran.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

The Veteran essentially contends that service connection should be granted for his knee disabilities from 1990 because the disorders originated during service.  While the Board can certainly understand why the Veteran believes this, the applicable legal criteria provide otherwise.  Specifically, they provide that the effective date of an award of compensation based on an original claim, received more than one year after a veteran's discharge from service, will be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The record shows and the Veteran does not dispute that his original claim for service connection was received on March 13, 2009, more than one year following his discharge from service.  Therefore, the earliest possible effective date for the award of service connection is the currently assigned effective date of March 13, 2009.  Since the pertinent facts are not in dispute and the law is dispositive, the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 13, 2009, for the award of service connection for degenerative joint disease of the left knee is denied.  

An effective date earlier than March 13, 2009, for the award of service connection for left knee instability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


